The question here presented is whether a husband, who joined with his wife as a vendor in a land contract for the sale of lands held by them as tenants by entireties, takes the unpaid portion of the purchase price by right of survivorship upon the demise of the wife. Our decision in Detroit  Security TrustCo. v. Kramer, 247 Mich. 468, handed down since the instant case was decided in the circuit court, is controlling. The surviving spouse takes by reason of his right of survivorship. The judgment of the lower court must be reversed, and the case remanded for judgment in accordance with this opinion; and thereupon the judgment will be certified to the probate court for further proceedings incident to the settlement of the estate of the deceased. The appellant will have costs in both the circuit court and Supreme Court.
FEAD, BUTZEL, WIEST, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 652